Title: To James Madison from Tobias Lear, 28 March 1806 (Abstract)
From: Lear, Tobias
To: Madison, James


                    § From Tobias Lear. 28 March 1806, Algiers. “I have the honor to inform you that I have this day drawn upon you, two Setts of Exchange as follows.
                    
                        
                            “$500
                            }
                            at 30 days Sight in favor of Mr John Wingate.
                        
                        
                            “2500
                            }
                        
                    
                        
                            “3000—Say for three thousand Dollars, for Value received in the freight of the Ship Raleigh in bringing a Cargo of Wheat from Malta to this place, on Account of the Regency, and which Sum, with the addition of five hundred Dollars, which I have paid to Mr. Wingate in Cash, is to be Carried to the Credit of the United States in their next settlement of Annuities with this Regency.”
                        
                   
                 